

113 S1707 IS: Vulnerable Veterans Housing Reform Act
U.S. Senate
2013-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1707IN THE SENATE OF THE UNITED STATESNovember 14, 2013Mr. Heller (for himself and Ms. Heitkamp) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo exclude from consideration as income under the United
		  States Housing Act of 1937 payments of pension made under section 1521 of title
		  38, United States Code, to veterans who are in need of regular aid and
		  attendance, and for other purposes.1.Short titleThis Act may be cited as the
			 Vulnerable Veterans Housing Reform
			 Act.2.Exclusion from
			 incomeSection 3(b)(4) of the
			 United States Housing Act of 1937 (42 U.S.C. 1437a(b)(4)) is amended—(1)by striking
			 and any amounts and inserting , any
			 amounts;(2)by striking
			 or any deferred and inserting , any deferred;
			 and(3)by inserting after
			 prospective monthly amounts the following: , and any
			 expenses related to aid and attendance as detailed under section 1521 of title
			 38, United States Code.3.Utility allowances and
			 dataSection 8(o) of the
			 United States Housing Act of 1937 (42 U.S.C. 1437f(o)) is amended—(1)in paragraph (2),
			 by adding at the end the following new subparagraph:(D)Utility
				allowance(i)In
				generalIn determining the
				monthly assistance payment for a family under subparagraphs (A) and (B), the
				amount allowed for tenant-paid utilities shall not exceed the appropriate
				utility allowance for the family unit size as determined by the public housing
				agency regardless of the size of the dwelling unit leased by the family.(ii)Exception for
				certain familiesNotwithstanding subparagraph (A), upon request
				by a family that includes a person with disabilities, an elderly family, or a
				family that includes any person who is less than 18 years of age, the public
				housing agency shall approve a utility allowance that is higher than the
				applicable amount on the utility allowance schedule, except that in the case of
				a family that includes a person with disabilities, the agency shall approve
				such higher amount only if a higher utility allowance is needed as a reasonable
				accommodation to make the program accessible to and usable by the family member
				with a disability.;
				and(2)by adding at the
			 end the following new paragraph:(21)Utility
				data(A)PublicationThe Secretary shall, to the extent that
				data can be collected cost effectively, regularly publish such data regarding
				utility consumption and costs in local areas as the Secretary determines will
				be useful for the establishment of allowances for tenant-paid utilities for
				families assisted under this subsection.(B)Use of
				dataThe Secretary shall provide such data in a manner
				that—(i)avoids unnecessary
				administrative burdens for public housing agencies and owners; and(ii)protects families
				in various unit sizes and building types, and using various utilities, from
				high rent and utility cost burdens relative to
				income..